Shelby App. No. 17-16-04. Discretionary appeal accepted on proposition of law No. IV. The parties are ordered to brief the issue stated as follows:
“When appellate counsel also served as trial counsel and moves to withdraw pursuant to Anders v. California, the court shall permit counsel to withdraw and must then appoint new appellate counsel to review the record and raise any honfrivolous appealable issue.”
O’Neill, J., would accept the cause on all propositions of law.
O’Donnell, Kennedy, and DeWine, J., dissent.